Citation Nr: 1810196	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right upper extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2. Entitlement to service connection for left upper extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3. Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4. Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5. Entitlement to service connection for dizziness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1992 to September 2001, to include service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1. The Veteran manifests right upper extremity numbness of an unknown etiology.  

2. The Veteran manifests left upper extremity numbness of an unknown etiology.

3. The Veteran manifests right lower extremity numbness of an unknown etiology.

4. The Veteran manifests left lower extremity numbness of an unknown etiology.

5. The Veteran manifests dizziness of an unknown etiology.  



CONCLUSIONS OF LAW

1. The criteria for service connection for right upper extremity numbness have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2. The criteria for service connection for left upper extremity numbness have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3. The criteria for service connection for right lower extremity numbness have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4. The criteria for service connection for left lower extremity numbness have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5. The criteria for service connection for dizziness have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Given the favorable nature of the Board's decision, a discussion of VA's compliance with the notice and assistance requirements is unnecessary.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

The Veteran is seeking service connection for several conditions, including as due to environmental hazards from service in Southwest Asia, or as an undiagnosed illness.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case, the Veteran's service records reflect he served in the Southwest Asia Theater during the Persian Gulf War.  Accordingly, the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For purposes of § 3.317, the term medically unexplained "chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In a notice in the Federal Register, the Secretary provided an explanation with regard to 38 C.F.R. § 3.317(a)(2)(i)(B) as follows: 

If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  In adjudicating claims under § 3.317(a)(2)(i)(B), VA will continue to apply the term "medically unexplained chronic multisymptom illness" as currently defined in § 3.317(a)(2)(ii): "A diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

Finally, § 3.317(a)(2)(ii) exempts "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology" from being considered medically unexplained chronic multisymptom illnesses.  To further clarify this exclusion, we have added the specific examples "diabetes" and "multiple sclerosis."  This clarification does not alter any existing rights under the current regulation, but merely provides examples to better illustrate the current regulation.  The two listed examples, diabetes and multiple sclerosis, were cited by Congress in the legislative history of the authorizing legislation as examples of conditions that would not be within the scope of the statutory term "medically unexplained chronic multisymptom illnesses."  See Joint Explanatory Statement, 147 Cong. Rec. at S13, 238.  When VA issued the rule currently in § 3.317(a)(2)(ii), we similarly explained that diabetes and multiple sclerosis were examples of conditions that would not meet the statutory and regulatory definition of "medically unexplained chronic multisymptom illnesses."  68 FR 34539, 34540 (June 10, 2003).

75 Fed. Reg. 61,995-01, 61,995-96   (Oct. 7, 2010). 

The Joint Explanatory Statement included the following language: 

Section 202 of the compromise agreement authorizes the Secretary effective March 1, 2002, to pay compensation to any eligible Gulf War veteran chronically disabled by an "undiagnosed illness," a "medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms," or "any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection" (or any combination of these).  The term "undiagnosed illnesses" has been interpreted by VA to preclude from eligibility for benefits under sections 1117 or 1118 of title 38, United States Code, any veteran who has received a diagnosis, even if that diagnosis is merely a descriptive label for a collection of unexplained symptoms.  This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446.  Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

In selecting this language, it is the intent of the Committees to ensure eligibility for chronically disabled Gulf War veterans not withstanding a diagnostic label by a clinician in the absence of conclusive pathophysiology or etiology.  The compromise agreement's definition encompasses a variety of unexplained clinical conditions, characterized by overlapping symptoms and signs, that share features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Aaron and Buchwald, A Review of the Evidence for Overlap Among Unexplained Clinical Conditions, 134(9) Annals of Internal Med:868-880 (2001).  Although chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses under this definition, other conditions that may be characterized similarly include other chronic musculoskeletal pain disorders and chronic headache disorders.

By listing the first three diagnoses as examples, it is the Committees' intent to give guidance to the Secretary rather than to limit eligibility for compensation based upon other similarly described conditions that may be defined or redefined in the future.  The Committees do not intend this definition to assert that the cited syndromes can be clinically or scientifically linked to Gulf War service based on current evidence, nor do they intend to include chronic multisymptom illnesses of partially understood etiology and pathophysiology such as diabetes or multiple sclerosis.

For purposes of § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317 (a)(1), signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Presumptive service connection is available for Persian Gulf veterans for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c).  The Veteran has never alleged that he had any of the enumerated diseases.

Turning to the facts of the case, the Veteran is seeking service connection for dizziness and numbness of the bilateral upper and lower extremities.  Service treatment records do not reflect that he sought any treatment for or otherwise made any complaint of dizziness or numbness of the extremities during active duty service.  The May 2001 Report of Medical Examination is silent for any complaints or manifestations of dizziness or numbness in the extremities; all relevant symptoms were noted as clinically normal.

Post-service medical records reflect the Veteran's complaints of dizziness and numbness of the arms and legs on several occasions.  However, the physicians do not relate his symptoms to active duty service, nor are they able to provide an etiology for his symptoms.  See VA Treatment Records dated August 20, 2003, March 8, 2012, and March 3, 2016.

The Veteran has been afforded several VA examinations, with the first dated December 2002.  At that time, the Veteran reported having numbness and paresthesias in the right arm.  The physical examination and diagnostic testing yielded normal results.  The clinician noted that the etiology for the Veteran's symptoms was "unclear."

At the August 2013 VA examination, the examiner noted that the Veteran had dizziness; however, there was no pathology to render an exact diagnosis.

Most recently, at the September 2017 VA examination, the examiner rendered a negative nexus for dizziness and numbness of the extremities.  In so finding, the clinician was unable to provide a diagnosis for the Veteran's symptoms as objective testing yielded normal results.

Also of record is a December 2014 opinion from the Veteran's private physician.  Dr. A.A. found that the Veteran's dizziness and numbness of the extremities were of unknown etiology.  In addition, Dr. A.A. opined that it was as likely as not that the Veteran's cluster of symptoms for which no etiology has been found is related to Gulf War medically undiagnosed illness.

Based on the forgoing, the Board finds that service connection for dizziness and numbness of the bilateral upper and lower extremities is warranted.  Here, the evidence reflects that the Veteran has competently and credibly reported such symptoms since shortly after his discharge from service.  However, over the years, clinicians have been unable to provide a definitive etiology for his symptoms.  Most often, clinicians found that his symptoms were of unknown or unclear etiology.  As discussed above, while VA recognizes that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses which would come within the definition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms," VA also recognizes that there is no exclusive list and may include other conditions such as dizziness.  As there is no conclusive pathophysiology or etiology shown for the Veteran's dizziness and numbness of the extremities, and consistent with the stated intent of the Persian Gulf War legislation discussed above, the Board resolves reasonable doubt in favor of the Veteran and awards service connection for dizziness and bilateral upper and lower extremity numbness of unknown etiology on a presumptive basis under 38 C.F.R. § 3.317.



ORDER

Service connection for right upper extremity numbness is granted.

Service connection for left upper extremity numbness is granted.

Service connection for right lower extremity numbness is granted.

Service connection for left lower extremity numbness is granted.

Service connection for dizziness is granted.





____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


